Exhibit 10.3

Summary of FY 2010 TIBCO Executive Incentive Compensation Plan

The FY 2010 Executive Incentive Compensation Plan (the “EICP”) of TIBCO Software
Inc. (the “Company”) rewards achievement at specified levels of financial and
individual performance.

Under the terms of the EICP, each of the Company’s Section 16 Officers has an
assigned target bonus level, expressed as a percent of annual base salary. The
target bonus levels recognize competitive industry annual bonus pay practices.
Actual bonuses paid will be based upon both the Company’s financial performance
and each participant’s individual performance. Bonuses paid pursuant to the EICP
are based on three components:

 

  •  

Revenue of the Company. The first component is based on the growth of the
Company’s gross revenues in fiscal year 2010.

 

  •  

Profitability of the Company. The second component is based on the Company’s
Non-GAAP Operating Profits Before Tax (OPBT) attained in fiscal year 2010.

 

  •  

Individual Performance. The third component enables the Compensation Committee
to award an annual bonus based on discretionary factors such as the Company’s
performance versus its plan and the Company’s performance against its peer
group.

The Compensation Committee’s approval of the terms of the EICP shall not be
deemed to create an enforceable agreement between the Company and any
participant, and the Compensation Committee retains discretion to reduce or
refuse to authorize any awards under the EICP despite attainment of any specific
objectives. No rights to any awards shall be deemed to exist unless and until
the Compensation Committee authorizes payment of any awards under the EICP
following the completion of any fiscal year measurement periods.